EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

        This Separation Agreement and General Release (“Agreement”) is entered
into between Douglas Felderman (“You”) and The Wet Seal, Inc., on behalf of
itself and its divisions, subsidiaries and affiliated entities (the “Company”)
based upon the following facts:

        A.        You and the Company entered into a letter of agreement dated
April 14, 2004, which set forth the terms and conditions of Your employment;

        B.        You and the Company entered into a second letter of agreement
dated October 27, 2004, which set forth additional terms and conditions of Your
employment,

        C.        In or about August 2004, You and the Company entered into an
Indemnification Agreement, a copy of which is attached hereto as Exhibit A and
incorporated herein, and it is Your and the Company’s intention that the
Indemnification Agreement shall remain in full force and effect.

        D.        Your employment with the Company as Executive Vice President
and Chief Financial Officer ceased or shall cease effective as of the close of
business on August 31, 2005 (“Separation Date”); and

        E.        You and the Company desire to settle fully and finally any and
all claims or potential claims that You may have against the Company arising
from Your employment.

        Based upon the above facts, You and the Company agree as follows:

1.     Consideration.   Once the revocation period set forth in Paragraph 2(b)
below has expired, the Company will pay to You or provide You with the
following:

a.         Severance Pay:  You will be paid a payment in the gross amount of
Three Hundred and Fifty-Six Thousand Five Hundred Dollars ($356,500,00), less
all appropriate taxes and withholdings, as a lump sum severance payment
(“Severance Pay”);


b.         Outplacement:  You will be provided with, or reimbursed for up to,
Ten Thousand Dollars ($10,000) in outplacement services. Any outplacement
provider You use must be pre-approved by the Company;


c.         Restricted Stock:  In addition to the restricted stock referenced in
paragraph 6(b), below, if You remain employed through the Separation Date, the
Company shall also permit You to vest in an additional 15,000 shares from the
second tranche of the restricted stock the was granted to you in the October 27,
2004 letter of agreement; and


d.         Health Benefits:  Your eligibility to participate in the Company’s
group medical, dental and vision plans as an employee will cease as of last day
of the calendar month during which You are employed. However, if You elect to
continue this coverage in accordance with and subject to the conditions and
limitations of the federal Consolidated Omnibus Reconciliation Act of 1986
(“COBRA”), the Company shall pay Your COBRA premiums for up to twelve (12)
months. Thereafter, You will be eligible to continue participation in the
Company’s group health plans for any remaining periods authorized by COBRA, at
Your sole expense and in accordance with and subject to the limitations of
COBRA.


1 of 7

--------------------------------------------------------------------------------

2.    Release and Discharge of Claims By You.

        a.       In consideration of the covenants undertaken herein by the
Company, You hereby covenant not to sue and fully release and discharge the
Company, all of its divisions, and all of its and their parent(s), successor(s),
predecessor(s)-in-interest, subsidiaries, related and affiliated companies and
entities, and each of the foregoing companies’ and entities’ respective
divisions, officers, directors, shareholders, partners, limited partners, joint
ventures, agents, employees, representatives, independent contractors, payroll
companies, attorneys, insurers, licensees and assigns, past, present or future
(“Released Parties”), with respect to and from, any and all claims, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature, in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which You now own or hold, or have at anytime before
owned or held, or may in the future hold against said Released Parties, or any
of them, arising out of, grounded upon, or in any way connected to Your
employment relationship with the Company, Your termination from that employment,
or any other events, transactions, occurrences, acts or omissions occurring
prior to Your execution of this Agreement (“Claim or Claims”), provided,
however, that nothing herein is intended to or shall affect either Your, the
Company’s or any Released Parties’ rights or obligations arising from the
Indemnification Agreement. Your release of any such Claim or Claims includes,
but is not limited to, any action under any foreign, federal, state or local
constitution, statute, ordinance, regulation, or common law, including, but not
limited to, those arising under Title VII of the Civil Rights Act of 1964, as
amended, the Americans With Disabilities Act; the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Equal Pay Act, the Age
Discrimination in Employment Act, the National Labor Relations Act, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
all provisions of the California Labor Code, the California Government Code, the
California Unemployment Insurance Code and the Orders of the California
Industrial Welfare Commission regulating wages, hours, and working conditions
and any other foreign, federal, state or local law prohibiting employment
discrimination or otherwise regulating employment; any Claim or Claims for
discrimination, failure to prevent discrimination, retaliation, failure to
prevent retaliation, harassment, failure to prevent harassment, assault,
battery, misrepresentation, fraud, deceit, concealment, invasion of privacy,
breach of contract, breach of quasi-contract, breach of implied contract,
wrongful or constructive discharge, breach of the covenant of good faith and
fair dealing, libel, slander, negligent or intentional infliction of emotional
distress, violation of public policy, negligent supervision, negligent
retention, negligence, or interference with business opportunity or with
contracts; and any Claim or Claims for severance pay (under any severance pay
policy or otherwise), bonus, commissions, sick pay, holiday pay, reimbursement
of health or medical costs, workers’ compensation, disability pay or benefits,
pension, retirement or 401(k) contributions or any other employee benefit. You
hereby warrant and represent that You have not filed any complaint, lawsuit,
charge and/or other claim against the Company, or any of the Released Parties,
with any court or government agency or entity asserting any Claim or Claims. You
hereby warrant and represent that You shall not seek nor be entitled to personal
recovery from the Company or any of the Released Parties, in connection with any
matter released herein. You further represent and warrant that You shall not
hereafter, individually, nor as a representative member of a class, file any
civil action or lawsuit against the Company or any of the Released Parties,
based upon or arising out of or in any way related to any Claim released by You
herein. If You violate this Agreement, You will pay all costs and expenses of
the Company and/or Released Parties in defending against such action, including
reasonable attorneys’ fees, and You will be required to refund, at the Company’s
sole discretion, the Severance Pay described in paragraph 1, above.

        b.       The general release contained herein specifically includes a
waiver and release of all claims which You have or may have under the Age
Discrimination in Employment Act, as amended, 29

2 of 7

--------------------------------------------------------------------------------

U.S.C. Sections 621 et seq. (“ADEA”), based on Your employment with the Company,
the termination of Your employment, or any event, transaction, occurrence, act
or omission occurring on or before the date on which You execute this Agreement.
By signing this Agreement, You acknowledge and agree that the releases contained
herein, including the ADEA release, do not cover rights or claims that may arise
after the date on which You sign this Agreement; that You have been advised to
consult an attorney before signing this Agreement; that You have up to
twenty-one (21) calendar days from the date You are presented with this
Agreement to consider whether or not to sign it; that You are knowingly and
voluntarily waiving and releasing Your rights, including Your rights under the
ADEA, only in exchange for consideration (something of value) in addition to
anything of value to which You are otherwise already entitled, and that if You
sign this Agreement, You will have the right to revoke this Agreement within
seven (7) calendar days of signing this Agreement and that this Agreement shall
not become effective or enforceable until after this revocation period has
expired. You may revoke this Agreement by delivering a written notice to Pamela
O’Connor, Senior Vice President, Human Resources, The Wet Seal, Inc., 26972
Burbank, Foothill Ranch, California 92610, which notice must be delivered or
postmarked within seven (7) days of Your execution of this Agreement.

3.    Release and Discharge of Claims By the Company.

        a.       In consideration of the covenants undertaken herein by You, the
Company hereby covenants not to sue and fully releases and discharges You with
respect to and from, any and all claims, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature, in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
it now owns or holds, or has at anytime before owned or held, or may in the
future hold against You, arising out of, grounded upon, or in any way connected
to any action taken by You at the express direction of the Company or taken by
You in the course and scope of Your employment relationship with the
Company(“Claim or Claims”), provided, however, that nothing herein is intended
to or shall (i) affect either Your, the Company’s or any Released Parties’
rights or obligations arising from the Indemnification Agreement or (ii) release
You from any claims arising from any action taken by You that was not directed
by the Company, that was knowingly unlawful or that was outside the course and
scope of Your employment. The Company’s release of any such Claim or Claims
includes, but is not limited to, any action under any foreign, federal, state or
local constitution, statute, ordinance, regulation, or common law, including,
any Claim or Claims for misrepresentation, fraud, deceit, concealment, invasion
of privacy, breach of contract, breach of quasi-contract, breach of implied
contract, breach of the covenant of good faith and fair dealing, libel, slander,
negligent or intentional infliction of emotional distress, violation of public
policy, negligence, or interference with business opportunity or with contracts.
The Company hereby warrants and represents that it has not filed any complaint,
lawsuit, charge and/or other claim against You, with any court or government
agency or entity asserting any Claim or Claims. The Company hereby warrants and
represents that it shall not seek nor be entitled to recovery from You in
connection with any matter released herein. It further represents and warrants
that it shall not hereafter file any civil action or lawsuit against You, based
upon or arising out of or in any way related to any Claim released by it herein.
If the Company violates this Agreement, it will pay all of Your costs and
expenses in defending against such action, including reasonable attorneys’ fees.

4.     Belated Discovery:  As part of the foregoing general release of claims,
and not by way of limitation, the parties expressly waive all of their rights
under Section 1542 of the California Civil Code or any similar law of any other
jurisdiction. California Civil Code Section 1542 states:

3 of 7

--------------------------------------------------------------------------------

  “A general release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”


The parties acknowledge, understand and agree that they may later discover
claims or facts in addition to or different from those which they now know or
believe to be true with respect to the subject matters of this Agreement, but
that it is nevertheless their intention by signing this Agreement to fully,
finally and forever release any and all claims whether now known or unknown,
suspected or unsuspected, which now exist, may exist, or previously have existed
as set forth herein.

5.     No Assignment of Claims:  Each party represents and agrees that he or it
has not assigned or transferred any Claim or Claims against the other, or any of
the Released Parties, or any portion thereof or interest therein, and agrees to
indemnify, defend and hold harmless the other, or any of the Released Parties
against any and all Claim or Claims based on, arising out of or in connection
with, any such transfer or assignment of any such Claim or Claims or any portion
thereof or interest therein. This Agreement and all of its terms shall be
binding upon each party’s successors, heirs, estate, personal representatives,
executors and administrators.

6.     No Other Payment or Monies Owed:  You acknowledge, understand and agree
that upon signing this Agreement, You have been compensated by the Company in
full for all wages and vacation pay earned and accrued by You through the
Separation Date and that, except for the Consideration described in paragraph 1
above, no other monies, including wages, vacation pay or other payments or
compensation of any kind whatsoever, are owed to You or will be paid to You by
the Company. You further acknowledge, understand and agree that except for the
Consideration described in paragraph 1 above, You are not eligible to receive
and will not receive any other separation or severance pay from the Company in
connection with Your employment, the termination of Your employment or Your
executing this Agreement.

7.     Company Benefits:  Except as set forth herein or as mandated by
applicable law, all Company-sponsored employee benefits provided to You ceased
as of the close of business on the Separation Date.

        a.       Restricted Stock:  You shall retain all restricted shares of
Company stock that were previously granted to You and that vested on or before
the Separation Date. In addition, after the date the revocation period set forth
in Paragraph 2(b) above has expired, You shall vest in the first tranche of the
Company’s restricted stock (38,750 shares) that were granted to You by and in
accordance with the October 27, 2004 letter of agreement. You understand and
agree that except for these 38,750 shares of restricted stock and the additional
15,000 shares of restricted stock referenced above in paragraph 1(c), no other
additional or accelerated rights or vesting are being conferred as a result of
the termination of Your employment with the Company or Your execution of this
Agreement. Nothing herein is intended to nor shall amend the terms of the
controlling restricted stock plan(s) and/or agreement(s). This Agreement is not
intended to grant and does not grant to You any additional or different rights
in connection with Your participation in the Company’s restricted stock plan.
You expressly understand and agree that the Company has not made and does not
make any representation of any kind or nature whatsoever regarding the past,
current or future value of any restricted stock and You further understand and
agree that any claim arising on or before the date on which You execute this
Agreement concerning the value of any restricted stock is hereby released and
waived pursuant to paragraph 2 of this Agreement. You also understand and agree
that You are subject to all The Wet Seal Inc. black out periods and are
considered an insider until Your current and future knowledge of The Wet Seal
Inc. financial plans and conditions are exhausted. You understand and agree that
the Company will withhold all required payroll taxes owed in connection with
this grant of restricted stock from Your severance payment made pursuant to
paragraph 1, above.

        b.        Stock Options:  You shall retain all unexercised stock
options, if any, that have been

4 of 7

--------------------------------------------------------------------------------

granted to You and which vested on or before the Separation Date. Any such
unexercised options shall either expire or may be exercised in accordance with
and subject to the terms of the controlling stock option plan(s) and stock
option agreement(s). Nothing herein is intended to nor shall amend the terms of
the controlling stock option plan(s) and/or stock option agreement(s). You
understand and agree that no additional or accelerated rights or vesting are
being conferred as a result of the termination of Your employment with the
Company or Your execution of this Agreement. This Agreement is not intended to
grant and does not grant to You any additional or different rights in connection
with Your participation in the Company’s stock option plan. You expressly
understand and agree that the Company has not made and does not make any
representation of any kind or nature whatsoever regarding the past, current or
future value of any stock options that may have been granted to You under the
stock option plan and You further understand and agree that any claim arising on
or before the date on which You execute this Agreement concerning the value of
any such stock options is hereby released and waived pursuant to paragraph 2 of
this Agreement. You further understand and agree that You are subject to all The
Wet Seal Inc. black out periods and are considered an insider until Your current
and future knowledge of The Wet Seal Inc. financial plans and conditions are
exhausted.

        c.       Vacation Pay:  On or about the Separation Date, the Company
will pay You for any unused vacation that accrued during Your employment. If You
do not use any additional vacation prior to the separation date, the amount you
will be paid should be Twenty-Four Thousand, Nine-Hundred and Seventy-Eight
Dollars ($24,978.00). You will be paid the remaining balance, if any, less all
appropriate taxes and withholdings. You acknowledge that no other unused
vacation accrued during Your employment and that once the foregoing is paid, the
Company owes no other vacation pay to You.

8.     Resignation from All Positions:  Effective as of the Separation Date, You
hereby resign as an officer and director of the Company and any of its
subsidiaries.

9.     Return of Company Property:  You represent and agree that as of the date
You sign this Agreement, You have returned to the Company any and all company
property in Your possession, custody or control, and/or in the possession,
custody or control of Your agents or representatives, including all originals
and all copies of documents, computer disks, computer files, contact lists, and
all of the Company’s equipment, including telephones, pagers and computers;
provided, however, that the Company hereby permits You to retain Your
Company-provided laptop computer and cell phone.

10.     Confidentiality and Non-solicitation:  You previously executed the
Company’s Confidentiality and Non-Solicitation Agreement. You understand and
agree that agreement shall remain in full force and effect, notwithstanding the
termination of Your employment.

11.     Further Cooperation:  You agree that You shall cooperate fully with the
Company, if so requested, with respect to any internal or external investigation
as well as any issues, claims or litigation (whether or not currently pending)
involving the Company, or any other entity released herein, or any of those
entities’ employees, including providing information and assistance and making
himself reasonably available for both pre-trial discovery and trial proceedings.

12.     No Admission of Liability:  This Agreement shall not in any way be
construed as an admission that the Company has acted wrongfully or failed to act
lawfully. The Company specifically disclaims any liability to or wrongful acts
or omissions against You or any other person, on the part of itself, its
employees and agents, past and present, and the Released Parties. Neither this
Agreement nor anything in it shall be admissible in any proceeding as evidence
of any unlawful or wrongful conduct by the Company or the Released Parties.

13.     Confidentiality:  You agree to keep the terms and contents of this
Agreement completely confidential, except to consult with Your legal, tax or
other financial advisors or immediate family

5 of 7

--------------------------------------------------------------------------------

members, or as otherwise required by law.

14.     Non-disparagement:  You agree to refrain from making any statements or
taking any actions, directly or indirectly, that harm the business interests,
reputation or goodwill of the Company or any of the Released Parties. The
Company agrees to refrain from authorizing any statements or taking any actions,
directly or indirectly, that harm Your business interests, reputation or
goodwill.

15.     Employment Verification:  You agree to refer any third party making any
inquiry about, or seeking verification of, Your employment to the Company’s
Human Resources Department. In response to any such inquiry, in accordance with
the Company’s usual practice, the Company will limit the information provided to
Your dates of employment, positions held and salary.

16.     Severability:  Should any part, term or provision of this Agreement,
with the exception of the releases embodied in Paragraph 2 be declared or
determined by any Court or other tribunal of appropriate jurisdiction to be
invalid or unenforceable, any such invalid or unenforceable part, term or
provision shall be deemed stricken and severed from this Agreement and any and
all of the other terms of this Agreement shall remain in full force and effect
to the fullest extent permitted by law. The releases embodied in Paragraph 2 are
of the essence of this Agreement and should You take any action to have any part
of Paragraph 2 deemed to be invalid or unenforceable, or should any part of
Paragraph 2 be deemed to be invalid or unenforceable, the Company may, in its
sole discretion, declare this Agreement to be null and void, and any Severance
Pay received by You shall be returned to the Company.

17.     Enforcement of this Agreement and Arbitration:  This Agreement shall be
governed and construed in accordance with the laws of the State of California
applicable to contracts entered into and fully performed in California, without
regard to principles of conflict of laws. Any controversy or claim arising out
of or relating to this Agreement, its enforcement or interpretation, or because
of an alleged breach, default, or misrepresentation in connection with any of
its provisions, or arising out of or relating in any way to Your employment or
termination thereof, shall be submitted to arbitration, to be held in Orange
County, California, in accordance with the Employment Rules and Procedures of
the Judicial Arbitration and Mediation Service (“JAMS”) then in effect. If any
arbitration or action at law or in equity, or any motion, is brought to enforce,
interpret, or rescind this Agreement, the prevailing party shall be entitled to
all of its costs in bringing and prosecuting said arbitration, action or motion,
including its attorneys’ fees.

18.     Entire Agreement:  You acknowledge that in deciding whether to sign this
Agreement You have not relied on any promises, statements, representations or
commitments, whether spoken or in writing, made to You by any Company
representative, except for what is expressly stated in this Agreement. Except
for the Indemnification Agreement, this Agreement contains the full and complete
understanding and agreement between You and the Company with respect to the
within subject matters, and may not be modified or amended except by a written
instrument executed by both parties hereto.

19.     Counterpart Execution and Use of Photocopies:  This Agreement may be
executed in counterparts and transmitted by facsimile, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

20.     Effect of Waiver of Breach:  No waiver of any breach of any term or
provision of this Agreement shall be construed to be, or shall be, a waiver of
any other breach of this Agreement. No waiver shall be binding unless in writing
and signed by the party waiving the breach.

21.     Paragraph Descriptions:  The use of headings in this Agreement is only
for ease of reference and the headings have no effect and are not to be
considered part or terms of this Agreement.

6 of 7

--------------------------------------------------------------------------------

22.     Modification in Writing:  No oral agreement, statement, promise,
commitment or representation shall alter or terminate any or all provisions of
the Agreement. This Agreement cannot be changed or modified except by written
agreement signed by You and a duly authorized executive of the Company.

23.     Consultation With Counsel:  You acknowledge that You have carefully read
and fully understand this Agreement, and that You have had the opportunity to
raise with the Company any questions, concerns or issues You may have in
connection with this Agreement, or its terms. You further acknowledge that You
have had the opportunity, and taken it to the extent You deemed appropriate and
necessary, to consult legal counsel of Your choice in connection with this
Agreement and consent to all of the terms and provisions contained herein
knowingly, voluntarily and without any reservation whatsoever.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

    DOUGLAS FELDERMAN    
  /s/ Douglas C. Felderman                               Dated:  August 31,
2005                              
  THE WET SEAL, INC.  
  By:  /s/ Pamela O'Connor                                  Dated:  August 31,
2005                             Its:  Senior Vice President - Human
Resources       

 



 



 



7 of 7

--------------------------------------------------------------------------------

EXHIBIT A


OFFICER AND AGENT’S

INDEMNIFICATION AGREEMENT

        This Agreement, dated as of August 15, 2004 is made by and between The
Wet Seal, Inc., a Delaware corporation (the “Company”), and Douglas C.
Felderman, who is currently serving as the Executive Vice President and Chief
Financial Officer of the Company (the “Indemnitee”).

        WHEREAS, the Indemnitee is currently serving as an Officer and Agent (as
the term “Agent” is defined below) of the Company;

        WHEREAS, the Company has determined that it is in the best interests of
the Company to enter into indemnification agreements with its current Officers
and Agents;

        WHEREAS, the Company wishes the Indemnitee to continue to serve as an
Officer and Agent of the Company and the Indemnitee is willing, under the
current circumstances, to continue to serve as an Officer and Agent of the
Company;

        WHEREAS, the Indemnitee is currently entitled to indemnification under
the Delaware General Corporation Law (the “DGCL”), the Amended and Restated
Certificate of Incorporation of the Company (the “Restated Certificate”) and the
Amended and Restated By-Laws of the Company (the “By-Laws”), which the
Indemnitee does not regard to be adequate protection against the risks
associated with his service to or at the request of the Company;

        WHEREAS, it is the intention of this Agreement to provide
indemnification protection to and rights for the Indemnitee whenever he is
subject to a Proceeding (as defined herein), whether the Indemnitee then is an
Officer, director, or other Agent, or not ; and

        WHEREAS, the Company has concluded that additional protection is
appropriate for its Officers and Agents.

        NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

        Section 1.  Definitions.

        (a)    “Agent” of the Company shall mean any person who was, is or may
be in the future a director, officer, employee, agent or fiduciary of the
Company or a Subsidiary, or is or was serving at the request of, for the
convenience of, or to represent the interests of the Company or a Subsidiary as
a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise or entity, including
service with respect to an employee benefit plan.

1

--------------------------------------------------------------------------------

        (b)    “Disinterested Director” of the Company shall mean a director of
the Company who is not and was not a party to the Proceeding for which
indemnification is being sought by the Indemnitee.

        (c)    “Expenses” shall include all direct and indirect costs of any
type or nature whatsoever (including, without limitation, all attorneys’ and
experts’ fees, costs, retainers, court costs, transcripts, witness fees, travel
expenses, duplicating costs, printing costs, binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses)
actually incurred by the Indemnitee in connection with the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 145 of the DGCL, the Restated
Certificate, the By-Laws or otherwise.

        (d)    “Independent Legal Counsel” shall mean a law firm, a member of a
law firm or an independent practitioner, who is experienced in matters of
corporation law and shall include any person who, under the applicable standards
of professional conduct then prevailing, would not have a conflict of interest
in representing either the Company or the Indemnitee in an action to determine
the Indemnitee’s rights under this Agreement.

        (e)    “Proceeding” shall mean any threatened, pending or completed
action, arbitration, mediation, suit or other proceeding, whether civil,
criminal, administrative, investigative or any other type whatsoever.

        (f)    “Subsidiary” shall mean any corporation, partnership, joint
venture or other enterprise, a majority of whose equity interests are owned or
controlled by the Company, directly or through one or more other persons or
entities.

        Section 2.  Agreement to Serve.  The Indemnitee agrees to serve as an
Officer and/or Agent of the Company, at the Indemnitee’s will (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves, so long as he is duly appointed or elected and qualified in accordance
with the applicable provisions of the By-Laws or the By-Laws of any Subsidiary,
until such time as he tenders his resignation in writing or his term is
otherwise completed; provided, however, that nothing contained in this Agreement
is intended to create any right to continued service as a director, Officer or
other Agent of the Company; provided further, that nothing contained in this
Agreement (as opposed to any separate agreement) shall prevent the Indemnitee
from resigning his position or positions at the Company.

        Section 3.  Mandatory Indemnification.  Subject to the limitations set
forth in Section 7, if the Indemnitee is a person who was, is or may in the
future be a party or is or may in the future be threatened to be made a party to
or is or may in the future be involved, including involvement as a witness, in
any Proceeding, including any Proceeding by or in the right of the Company, any
Subsidiary or any affiliate of the Company or any Subsidiary, by reason of the
fact that he is or was or has agreed to become an Officer, director or other
Agent, or by reason of any action alleged to have been taken or omitted by his
in any such capacity, the Company shall indemnify the Indemnitee (whether he is
then an Officer, director or other Agent or not) against all Expenses, liability
and loss (including, but not limited to, judgments, fines, excise taxes or
penalties pursuant to the Employee Retirement Income Act of 1974 and amounts
paid or to be

2

--------------------------------------------------------------------------------

paid in settlement) actually and reasonably incurred by his in connection with
the investigation, defense, settlement or appeal of such Proceeding; provided,
however, that except as provided in Section 7(c) with respect to a Proceeding
seeking to enforce rights to indemnification or other rights under this
Agreement, the Company shall indemnify the Indemnitee in connection with a
Proceeding (or part thereof) initiated by the Indemnitee only if such Proceeding
(or part thereof) was authorized by either the Board of Directors of the Company
or the Disinterested Directors thereof.

        Section 4.  Mandatory Advancement of Expenses.  The Company shall
advance all Expenses as and when incurred by the Indemnitee in connection with
the investigation, defense, settlement or appeal of any Proceeding to which the
Indemnitee is a party or is threatened to be made a party or with respect to
which the Indemnitee is otherwise involved (including involvement as a witness)
as an Officer, director or other Agent of the Company. The Indemnitee hereby
undertakes to repay such amounts advanced if, but only if and to the extent
that, it shall ultimately be determined pursuant to the provisions hereof that
the Indemnitee is not entitled to be indemnified by the Company as authorized
hereby or under applicable law. The advances to be made hereunder shall be paid
by the Company to the Indemnitee within twenty (20) days following delivery of a
written request therefor by the Indemnitee to the Company, which request shall
reasonably evidence such Expenses incurred; provided, however, that, if and to
the extent that the DGCL requires, an advancement of Expenses incurred by the
Indemnitee in his capacity as an Officer, director or other Agent of the Company
shall be made only upon delivery of an undertaking by or on behalf of the
Indemnitee to repay all amounts so advanced if it ultimately shall be determined
by final judicial decision from which there is no further right to appeal that
the Indemnitee is not entitled to be indemnified for such Expenses under this
Agreement or otherwise.

        Section 5.  Partial Indemnification.

        If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, penalties or amounts paid in settlement actually and reasonably incurred
by his in the investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company nevertheless shall
indemnify the Indemnitee for the portion of such Expenses, judgments, fines or
penalties to which the Indemnitee is entitled.

        Section 6.  Notice and Other Indemnification Procedures.

        (a)    Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, the Indemnitee
shall, if the Indemnitee believes that the indemnification with respect thereto
properly may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof. The failure to notify or
promptly notify the Company shall not relieve the Company from any liability
which it may have to the Indemnitee otherwise than under this Agreement, and
shall relieve the Company from liability hereunder only to the extent the
Company actually and materially has been prejudiced.

3

--------------------------------------------------------------------------------

        (b)    If, at the time of the receipt of a notice pursuant to Section
6(a), the Company has directors’ and officers’ liability insurance (“D&O
Insurance”) in effect, the Company shall give prompt notice of the commencement
of such Proceeding to the insurer or insurers in accordance with the procedures
set forth in the D&O Insurance policy or policies. The Company thereafter shall
take all necessary or desirable action to cause such insurer or insurers to pay,
to or on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policy or policies.

        (c)    In the event the Company shall be obligated to pay the Expenses
of the Indemnitee in connection with any Proceeding, the Company shall be
entitled to assume the defense of such Proceeding, with counsel subject to the
reasonable approval of the Indemnitee, upon the delivery to the Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by the Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to the Indemnitee under this Agreement
for any fees of counsel or other Expenses subsequently incurred by the
Indemnitee with respect to the same Proceeding; provided that (i) the Indemnitee
shall have the right to employ his own counsel in any such Proceeding at the
Indemnitee’s expense and (ii) if (A) the employment of counsel by the Indemnitee
previously has been authorized by the Company, or (B) the Indemnitee shall have
concluded upon the advice of counsel that there is a conflict of interest
between the Company and the Indemnitee in the conduct of any such defense or the
Indemnitee reasonably believes it is in his best interests to retain separate
counsel, or (C) the Company shall not, in fact, have employed counsel to assume
the defense of such Proceeding, the Expenses, including the fees and expenses of
the Indemnitee’s counsel, shall be paid by the Company.

        (d)        All payments of Expenses and other amounts by the Company to
the Indemnitee pursuant to this Agreement shall be made as soon as practicable
after a written demand therefor by the Indemnitee is presented to the Company,
but in no event later than (i) twenty (20) days after such demand is presented
or (ii) such later date as may be permitted for the determination of entitlement
to indemnification pursuant to Section 7, if applicable; provided, however, that
the advancement of Expenses shall be made within the time provided in Section 4.

        Section  7. Determination of Right to Indemnification.

        (a)     To the extent the Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding referred to in Section 3 or in the
defense of any claim, issue or matter described therein, the Company shall
indemnify the Indemnitee pursuant to Section 3 against Expenses actually and
reasonably incurred by his in connection with the investigation, defense or
appeal of such Proceeding. If the Indemnitee has not been successful on the
merits or otherwise in any such defense, the Company also shall indemnify the
Indemnitee pursuant to Section 3 unless, and only to the extent that, the
Indemnitee has not met the applicable standard of conduct under the DGCL as it
now exists or hereafter may be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment).

4

--------------------------------------------------------------------------------

        (b)     The determination as to whether the Indemnitee is entitled to
indemnification shall be made as follows: (1) if requested by the Indemnitee, by
Independent Legal Counsel selected by the Indemnitee with the consent of the
Company (which consent shall not be unreasonably withheld) or (2) if no request
is made by the Indemnitee for a determination by Independent Legal Counsel, (i)
by a quorum of the Board of Directors consisting of Disinterested Directors or
(ii) if such quorum is not obtainable or, even if obtainable, if a quorum of
Disinterested Directors so directs, by Independent Legal Counsel in a written
opinion.

        (c)     Notwithstanding a determination that the Indemnitee is not
entitled to indemnification with respect to a specific Proceeding, the
Indemnitee shall have the right to apply to the Court of Chancery of Delaware,
the court in which that Proceeding is or was pending, or any other court of
competent jurisdiction, for the purpose of enforcing the Indemnitee’s right to
indemnification or the advance payment of Expenses pursuant to this Agreement,
the Restated Certificate, the By-Laws or Section 145 of the DGCL as it now
exists or hereafter may be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment). The burden of proof shall be on the Company in any such suit to
demonstrate that the Indemnitee is not entitled to indemnification or advance
payment of Expenses. The Indemnitee’s Expenses incurred in successfully
establishing his right to indemnification or advancement of Expenses, in whole
or in part, in any such action (or settlement thereof) shall be paid by the
Company.

        (d)     Notwithstanding anything in Section 3 or 4 to the contrary, the
Company shall not be liable under this Agreement to make any indemnity payment
or advancement of Expenses in connection with any Proceeding (i) to the extent
that payment actually is made, within the time frame contemplated by this
Agreement, to or on behalf of the Indemnitee under an insurance policy paid for
by the Company, except in respect of any amount in excess of the limits of
liability of such policy or any applicable deductible under such policy; (ii) to
the extent that payment has been or will, within the time frame contemplated by
this Agreement, be made to the Indemnitee by the Company otherwise than pursuant
to this Agreement; or (iii) to the extent that there was a final adjudication by
a court of competent jurisdiction that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to indemnification under
the DGCL as it now exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to
provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment).

        Section 8.  Limitation of Actions and Release of Claims.   No Proceeding
shall be brought and no cause of action shall be asserted by the Company or any
Subsidiary or by any person or entity on behalf of the Company or any Subsidiary
against the Indemnitee, his spouse, heirs, estate, executors or administrators
after the expiration of one year from the act or omission of the Indemnitee upon
which such Proceeding is based; provided, however, that in the event that the
Indemnitee fraudulently has concealed the facts underlying such cause of action,
no Proceeding shall be brought and no cause of action shall be asserted after
the expiration of one year from the earlier of (i) the date the Company or any
Subsidiary discovers such facts or (ii) the date the Company or any Subsidiary
could have discovered such facts by the exercise of

5

--------------------------------------------------------------------------------

reasonable diligence. Any claim or cause of action of the Company or any
Subsidiary, including claims predicated upon the negligent act or omission of
the Indemnitee, shall be extinguished and deemed released unless asserted by
filing of a legal action within such period. This Section 8 shall not apply to
any cause of action which has accrued on the date hereof and of which the
Indemnitee is aware on the date hereof but as to which the Company has no actual
knowledge apart from the Indemnitee’s knowledge.

        Section 9.  Non-exclusivity.  The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have under any provision
of law, the Restated Certificate of Incorporation or the By-Laws, a vote of the
Company’s stockholders or Disinterested Directors, any other agreement, or
otherwise, both as to administrators in his official capacity and to action in
another capacity while occupying his position as an Officer and/or other Agent
of the Company, and the Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an Officer and/or other Agent of the Company and
shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.

        Section 10.  Settlement.  The Company shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding without the Company’s prior written consent, which consent shall not
be unreasonably withheld by the Company. The Company shall not settle any
Proceeding as it relates to the Indemnitee without the Indemnitee’s prior
written consent. In the event that such consent is not given by either the
Company or the Indemnitee, as the case may be, and the parties hereto are unable
to agree on a proposed settlement, Independent Legal Counsel shall be retained
by the Company, at its expense, with the consent of the Indemnitee, which
consent shall not be unreasonably withheld, for the purpose of determining
whether or not the proposed settlement is reasonable under all the
circumstances; and if Independent Legal Counsel determines the proposed
settlement is reasonable under all the circumstances, the settlement may be
consummated without the consent of the other party; provided, however, that no
settlement which would impose any penalty or limitation on the Indemnitee shall
be made for the benefit of or imposed upon the Indemnitee without his prior
written consent.

        Section 11.  Subrogation Rights.  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee against any person or organization
and the Indemnitee shall take all actions that reasonably may be requested to
secure such rights; provided, that the Indemnitee shall not be required to admit
any liability or waive any attorney-client privilege.

        Section 12.  Allowance for Compliance with Commission Requirements.  The
Indemnitee acknowledges that the Securities and Exchange Commission (the
“Commission”) has expressed the opinion that indemnification of directors and
officers from liabilities under the Securities Act of 1933 (the “Act”) is
against public policy as expressed in the Act and is, therefore, unenforceable.
The Indemnitee hereby acknowledges and agrees that it will not be a breach of
this Agreement for the Company to undertake with the Commission in connection
with the registration for sale of any shares or other securities of the Company
from time to time that, in the event a claim for indemnification against such
liabilities (other than the payment by the

6

--------------------------------------------------------------------------------

Company of Expenses incurred or paid by a director or officer of the Company in
the successful defense of any Proceeding) is asserted in connection with such
shares or other securities being registered, the Company will, unless in the
opinion of its counsel the matter has been settled by controlling precedent,
submit to a court of competent jurisdiction the question of whether or not such
indemnification by the Company is against public policy as expressed in the Act
and the Company will be governed by the final adjudication of such issue. The
Indemnitee further agrees that such submission to a court of competent
jurisdiction shall not be a breach of this Agreement.

        Section 13.  Scope.

        (a)        Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not or may not be
specifically authorized by the other provisions of this Agreement, the Restated
Certificate, the By-Laws or by statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors,
an Officer or other Agent, such change shall be deemed to be within the purview
of Indemnitee’s rights and the Company’s obligations under this Agreement. In
the event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors,
an Officer or other Agent, such change, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

        (b)        The Indemnitee’s rights hereunder shall apply to claims made
against the Indemnitee arising out of alleged acts or omissions which occurred
prior to the date hereof as well as those which occur after the date hereof.

        Section 14.  Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 13.

        Section 15.  Modification and Waiver.

        (a)        No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

7

--------------------------------------------------------------------------------

        (b)        In the event the Company enters into an indemnification
agreement with another Agent containing a term or terms more favorable to the
indemnitee than the terms contained herein (as determined by the Indemnitee),
the Indemnitee shall be afforded the benefit of such more favorable term or
terms and such more favorable term or terms shall be deemed incorporated by
reference herein as if set forth in full herein. As promptly as practicable
following the execution by the company of each indemnity agreement with an Agent
(i) the Company shall send a copy of the indemnity agreement to the Indemnitee,
and (ii) if requested by the Indemnitee, the Company shall prepare, execute and
deliver to the Indemnitee an amendment to this Agreement containing such more
favorable term or terms.

        Section 16.  Successors and Assigns.   The terms of this Agreement shall
bind, and shall inure to the benefit of, the heirs, executors, administrators,
successors and legal assigns of the parties hereto.

        Section 17.  Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing (including telecopier or
similar writing) and shall be deemed to have been given at the time when mailed,
enclosed in a registered or certified postpaid envelope, in any general or
branch office of the United States Postal Service, or sent by Federal Express or
other similar overnight courier service, addressed to the address of the parties
as set forth on the signature page of this Agreement or to such changed address
as such party may have fixed by notice or, if given by telecopier, when such
telecopy is transmitted and the appropriate answerback is received.

        Section 18.  Governing Law.  This Agreement shall be governed
exclusively by and construed according to the internal laws of the State of
Delaware, without regard to its conflicts of law rules.

        Section 19.  Consent to Jurisdiction.  The Company and the Indemnitee
each hereby irrevocably consents to the jurisdiction of the courts of the State
of Delaware and the Company irrevocably consents to the jurisdiction of any
court in which the Indemnitee brings action pursuant to Section 7(c), for all
purposes in connection with any Proceeding which arises out of or relates to
this Agreement. The Company agrees not to initiate any such action or Proceeding
in any state other than Delaware and both the Company and the Indemnitee hereby
agree to waive their right to a trial by jury in any such Proceeding.

        Section 20.  Assignment.  Neither this Agreement nor any duties or
responsibilities pursuant hereto may be assigned by the Company to any other
person or entity without the prior written consent of the Indemnitee.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

      THE WET SEAL, INC.:       By:    /s/ Peter D. Whitford     
                      
          Name:    Peter D. Whitford
          Title:      Chairman & CEO       Address:             The Wet Seal,
Inc.
                              26972 Burbank
                              Foothill Ranch, CA 92610
Telecopy No.:     949-206-4977    
    INDEMNITEE:       /s/ Douglas C. Felderman                               
Name:    Douglas C. Felderman
Title:      Executive Vice President & CFO       Address:             The Wet
Seal, Inc.
                              26972 Burbank
                              Foothill Ranch, CA 92610
Telecopy No.:                                         

 

 

 

 

9

--------------------------------------------------------------------------------